EXHIBIT 10(jj)

 

FIRST AMENDMENT TO AMENDED AND RESTATED MASTER AGREEMENT AND AMENDED AND
RESTATED LEASE AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED MASTER AGREEMENT AND AMENDED AND
RESTATED LEASE AGREEMENT, dated as of July 27, 2005 (this “Amendment”), is among
AARON RENTS, INC. (“Lessee” or “Aaron Rents”), SUNTRUST BANKS, INC., a Georgia
corporation (“Lessor”), WACHOVIA BANK, NATIONAL ASSOCIATION, as lender (the
“Lender”), and SUNTRUST BANK, a Georgia banking corporation, as lease
participant (in such capacity, the “Lease Participant”), and as agent (in such
capacity, the “Agent”).

 

BACKGROUND

 

1.                                       Lessee, Lessor, the Lender and the
Agent are parties to that certain Amended and Restated Master Agreement, dated
as of October 31, 2001, as amended by the First Omnibus Amendment, dated as of
August 21, 2002 (the “Omnibus Amendment”), among the Lessee, the Lender, the
Lessor , the Lease Participant and the Agent (the “Master Agreement”).  Lessee
and Lessor are parties to that certain Amended and Restated Lease Agreement,
dated as of October 31, 2001, as amended by the Omnibus Amendment (the “Lease”).

 

2.                                       The parties hereto desire to amend the
Master Agreement and the Lease in certain respects as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1. Definitions.  Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings assigned thereto in the Master
Agreement.

 

Section 2. Minimum Consolidated Net Worth.  Section 5.13 of the Master Agreement
is hereby amended by (i) deleting the number “$187,675,200.00” where it appears
in clause (i) thereof and substituting therefor the number “$338,340,000” and
(ii) deleting the date of “March 31, 2001” where it appears in clause
(ii) thereof and substituting therefor the date “June 30, 2004”.

 

Section 3. Indebtedness.  Section 5.14 of the Master Agreement is hereby amended
by (i) deleting the number “$5,000,000” where it appears in
subsection (c) thereof and substituting therefor the number “$15,000,000”;
(ii) deleting the number “$5,000,000” where it appears in clause (2) of
subsection (g) thereof and substituting the number “$250,000”; (iii) deleting
the text of subsection (g) thereof and substituting therefor the following:

 

(g)                                 Guarantees by the Lessee of Indebtedness of
certain franchise operators of the Lessee, provided such guarantees are given by
the Lessee in connection with (1)  loans made pursuant to the terms of the Loan
Facility Agreement, (2) loans made pursuant to the South Trust Loan Facility
Agreement in an aggregate principal amount not to exceed $250,000, and (3) loans
made by Sun Trust Bank to finance the purchase of equity

 

--------------------------------------------------------------------------------


 

interests in certain franchises of the Lessee in an aggregate principal amount
not to exceed $10,000,000, (4) loans made pursuant to the terms of the Rosey
Rentals Loan Facility Agreement in an aggregate principal amount not to exceed
Twenty Five Million Dollars ($25,000,000), and (5) loans made pursuant to the
terms of the RBC Loan Facility Agreement in an aggregate principal amount not to
exceed Fifteen Million Canadian Dollars (Cdn. $15,000,000);

 

;and (iii) deleting subsection (k) thereof and substituting therefor the
following:

 

(k)                                  Indebtedness as evidenced by (i) the 6.88%
Senior Notes of the Lessee in the amount of $50,000,000 issued pursuant to the
2002 Note Agreement and (ii) the 5.03% Senior Notes of the Lessee in the amount
of $60,000,000 issued pursuant to the 2005 Note Agreement, together with
Guarantees of such Indebtedness by any Subsidiaries of the Lessee; and

 

(i)                                     other unsecured Indebtedness in an
aggregate principal amount not to exceed $30,000,000 at any time outstanding.

 

Section 4. Negative Pledge.  Section 5.15 of the Master Agreement is hereby
amended by deleting the text of subsection (g) thereof and substituting therefor
the following:  “Liens created by the Operative Documents and Liens securing the
obligations of the Lessee and certain of its Subsidiaries under the Credit
Agreement and the documents related thereto.

 

Section 5. Investments.  Section 5.17 of the Master Agreement is hereby amended
by (i) deleting the text of subsection (f) thereof and substituting therefor the
following:

 

(f)                                    (i) loans to franchise operators and
owners of franchises acquired or funded pursuant to the Loan Facility Agreement,
the Rosey Rentals Loan Facility Agreement, the RBC Loan Facility Agreement and
the SouthTrust Loan Facility Agreement and (ii) other adequately secured and
properly monitored loans to franchise operators and owners of franchises in an
aggregate principal amount outstanding, together with loans outstanding under
clause (i) of this Section 5.17(f), not to exceed the aggregate facility amounts
available for borrowing by franchise operators that the Lessee is permitted to
guarantee pursuant to Section 5.14;

 

; and (ii) deleting the number “$2,500,000” where is appears in subsection (j)
thereof and substituting therefor the number “$10,000,000”.

 

Section 6. Sale of Assets.  Section 5.19 of the Master Agreement is hereby
amended by deleting the number “$5,000,000” in subsection (d) thereof and
substituting therefor the number “$10,000,000”.

 

Section 7. Restrictive Agreements.  Section 5.21 of the Master Agreement is
hereby amended by inserting the phrase “the 2002 Note Agreement, the 2005 Note
Agreement” immediately after the phrase “other Transaction Document” where it
appears in clause (i) of the proviso thereof.

 

2

--------------------------------------------------------------------------------


 

Section 8. Sale and Leaseback Transactions. Section 5.22 of the Master Agreement
is hereby amended by deleting the number “$30,000,000” where it appears therein
and substituting therefor the number “$100,000,000”.

 

Section 9. Certain Definitions.  The definition of “Credit Agreement” that
appears in Appendix A to the Master Agreement is hereby deleted in its entirety
and the following shall be substituted therefor:

 

“Credit Agreement” means the Revolving Credit Agreement, dated as of May 28,
2004 among Aaron Rents, Inc., as borrower, Aaron Rents, Inc. Puerto Rico, as
co-borrower, the lenders from time to time party thereto, SunTrust Bank, as
administrative agent and Wachovia Bank, National Association, as syndication
agent.

 

The definition of “Consolidated Total Debt” that appears in Appendix A to the
Master Agreement is hereby amended by ending the first sentence thereof
immediately after the phrase “definition of Indebtedness” and deleting the text
of such first sentence that follows such phrase.  The definition of “Material
Indebtedness” that appears in Appendix A to the Master Agreement is hereby
amended by deleting the number “$500,000” where it appears therein and
substituting therefor the number “$1,000,000”.

 

The definition of “Permitted Acquisition” that appears in Appendix A to the
Master Agreement is hereby deleted in its entirety and the following shall be
substituted therefor:

 

“Permitted Acquisition” shall mean any Acquisition so long as (a) immediately
before and after giving effect to such Acquisition, no Potential Event of
Default or Event of Default exists, (b) such Acquisition has been approved by
the board of directors of the Person being acquired prior to any public
announcement thereof, (c) the total consideration (including all cash, debt,
stock and other property, and assumption of obligations for borrowed money) of
any single Acquisition or series of related Acquisitions does not exceed
$40,000,000, (d) the total consideration (including all cash, debt, stock and
other property, and assumption of obligations for borrowed money) of all
Acquisitions during any fiscal year does not exceed $80,000,000 and
(e) immediately after giving effect to such Acquisition, the Lessee and its
Subsidiaries will not be engaged in any business other than businesses of the
type conducted by the Lessee and its Subsidiaries on May 28, 2004 and businesses
reasonably related thereto. As used herein, Acquisitions will be considered
related Acquisitions if the sellers under such Acquisitions are the same Person
or any Affiliate thereof.

 

The following definitions shall be added to Appendix A to the Master Agreement
in the appropriate alphabetical order:

 

“2002 Note Agreement” means that certain Note Purchase Agreement, dated as of
August 15, 2002, by and among the Lessee, the other Loan Parties party thereto,
The Prudential Insurance Company of America and the other purchasers signatory
thereto.

 

“2005 Note Agreement” means that certain Note Purchase Agreement, dated as of
July 27, 2005, by and among the Lessee, the other Loan Parties party thereto,
The Prudential Insurance Company of America and the other purchasers signatory
thereto.

 

3

--------------------------------------------------------------------------------


 

“RBC Loan Facility Agreement” shall mean the credit facility agreement among the
Lessee, Royal Bank of Canada and any other parties thereto dated on or about
July 27, 2005, whereby the Lessee and any Subsidiary may, among other things,
guarantee loans made to franchise operators and owners of the Sponsor pursuant
to the terms thereof.

 

“Rosey Rentals Loan Facility Agreement” shall mean the Amended and Restated Loan
and Security Agreement dated as of May 5, 2004 by and among Rosey Rentals, L.P.
and Wachovia Bank, N.A. (as successor to SouthTrust Bank).

 

Section 10. Judgment Event of Default.  Paragraph (m) of Article XII of the
Lease is hereby amended by deleting the text thereof in its entirety and
substituting therefor the following:

 

(m)                               any judgment or order for the payment of money
in excess of $1,000,000, or any two or more judgments or orders for the payment
of money in excess of $5,000,000, shall be rendered against the Lessee or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect;

 

Section 11. Patriot Act.  Each Funding Party and the Agent (for itself and not
on behalf of the Lenders) hereby notifies the Lessee that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Lessee, which information includes the name and
address of the Lessee and other information that will allow such Funding Party
or the Agent, as applicable, to identity the Lessee in accordance with the Act.

 

Section 12. Representations. Lessee hereby represents and warrants that, after
giving effect to this Amendment, (i) no Event of Default or Potential Event
Default has occurred and is continuing or will result from this Amendment, and
(ii) each representation and warranty of Lessee contained in the Master
Agreement and the other Operative Documents as amended by this Agreement is true
and correct in all material respects on the date hereof as though made on and as
of the date hereof, except to the extent such representations or warranties
relate solely to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date.

 

Section 13. Miscellaneous.  This Documentary Conventions shall apply to this
Amendment.  The Operative Documents, as amended hereby, remain in full force and
effect.  Any reference to any Operative Document from and after the date hereof
shall be deemed or referred to such Operative Documents and amended hereby,
unless otherwise expressly stated.  Lessee hereby agrees to promptly pay, or
reimburse the Agent for, any and all costs incurred by the Agent in connection
with this Amendment, including, without limitation, the fees and disbursements
of Greenberg Traurig, LLP.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective duly authorized officers as of the year first above written.

 

 

AARON RENTS, INC., as the Lessee

 

 

 

 

 

 

 

By:

 

/s/ Gilbert L. Danielson

 

 

Name:

Gilbert L. Danielson

 

Title:

Executive Vice President and
Chief Financial Officer

 

 

S-1

--------------------------------------------------------------------------------


 

 

SUNTRUST BANKS, INC., as the Lessor

 

 

 

 

 

By:

 

/s/ R. Todd Shutley

 

 

Name:

R. Todd Shutley

 

Title:

Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as the Agent and as the Lease Participant

 

 

 

 

 

 

 

 

 

By:

 

/s/ Ken Bauchle

 

 

Name:

Ken Bauchle

 

Title:

Vice President

 

S-3

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as the Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Martha M. Winters

 

 

Name:

Martha M. Winters

 

Title:

Director

 

S-4

--------------------------------------------------------------------------------